Waterman, P. J. Upon the trial a witness for the plaintiffs was permitted, despite the objections of the defendant, to give a great deal of hearsay testimony, and also to narrate his conclusions as to what had taken place. He was permitted to testify that he found on investigation that the goods were shipped to Jacob Frezinski in trunks; that he found where Jacob Frezinski had taken the goods by teams and had them in a house in Chicago under different names. There was no pretense that he saw any of these things or had any knowledge other than what had been told him, from which he had formed conclusions. Such testimony ought not to have been received; it was most prejudicial to Jacob Frezinski, who was alone making a defense, and doubtless greatly influenced the jury. One of the plaintiffs was permitted to give his mere conclusions as reasons why he knew that the statement made to It. G% Dun & Co. was false. Experts are alone allowed to testify as to their conclusions. The instructions given for the plaintiffs are not free from fault hut would alone hardly have misled the jury. For the improper admission of testimony given by the witness Ettlesohn, the judgment is reversed and the cause remanded. Reversed and remanded.